Order denying defendant’s motion to amend judgment by striking therefrom certain findings reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The findings in question were not material or relevant to the issues and have no place in the decision and judgment. The judgment in so far as appealed from is modified accordingly, and as so modified unanimously affirmed, with disbursements to appellant. Lazansky, P. J., Rich, Young, Hagarty and Scudder, JJ., concur.